                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ALABAMA
                                     EASTERN DIVISION



In Re:                                           §


CHARLENE AGNES KRITINAR                          §          Case No.     16-41297
                                                            Chapter 13
                                                 §
         Debtor(s).
                               Notice Of Final Cure Payment
Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee,
Linda B. Gore, files this Notice of Final Cure Payment.     The amount required to cure the
default in the claim listed below has been paid in full.
Name of Creditor:       HOMEPOINT FINANCIAL CORPORATION
Final Cure Amount
Court                                Claim                  Claim                Amount
Claim #        Account #             Asserted               Allowed              Paid


  2              1599            $-0-                      $-0-                 $-0-
                                 (Mortgage)
  2              1599             $11,811.89           $11,811.89               $11,811.89
                                 (Arrearage)
  2              1599            $      900.00         $      900.00            $   900.00
                                 (Arrearage)
Total Amount Paid by Trustee                                                    $ 12,711.89


Monthly ongoing Mortgage Payment:
Mortgage is Paid:
            Through the Chapter 13 Conduit                        x    Direct by the Debtor(s)


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file



Case 16-41297-JJR13        Doc 109 Filed 08/23/21 Entered 08/23/21 09:02:21              Desc
                             Main Document     Page 1 of 3
and serve a Statement as a supplement to the holder’s proof of claim on the debtor(s),
debtor(s)’ Counsel and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g),
indicating 1) whether it agrees that the debtor(s) have paid in
full the amount required to cure the default on the claim; and 2) whether the debtor(s)
are otherwise current on all payments consistent with 11 U.S.C. § 1322 (b)(5).
The statement shall itemize the required cure or post-petition amounts, if any, that the
holder contends remain unpaid as of the date of the statement.     The statement shall be
filed as a supplement to the holder’s proof of claim and is not subject to Rule 3001(f).
Failure to notify may result in sanctions.
Prepared this the ____day
                   23     of _______________,
                               August         2021.
                                     Certificate of Service
I hereby certify that a copy of the foregoing Notice of Final Cure Payment was mailed
first class postage prepaid to the following:
CHARLENE AGNES KRITINAR
97 CORINTH ROAD
ALBERTVILLE, AL 35951


Home Point Financial Corporation
11511 Luna Road, Suite 300
Farmers Branch, TX 75234

THOMAS G. TUTTEN, ESQ
Attorney for the Creditor
SIROTE & PERMUTT PC
P O BOX 55887
BIRMINGHAM, AL 35255


and served via electronic case management to:


CARLA HANDY, ESQ.
Attorney for Debtors
P O BOX 948
GADSDEN, AL 35902
btaylor@bondandbotes.com



Case 16-41297-JJR13         Doc 109 Filed 08/23/21 Entered 08/23/21 09:02:21         Desc
                              Main Document     Page 2 of 3
On this the   23      day of ________
                              August 2021.

                                             /s/ Linda B. Gore
                                       Linda B. Gore
                                       Chapter 13 Trustee
                                       P. O. Box 1338
                                       Gadsden, AL 35902-1338
                                       (256) 546-9262




Case 16-41297-JJR13   Doc 109 Filed 08/23/21 Entered 08/23/21 09:02:21   Desc
                        Main Document     Page 3 of 3
